DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

				General Remarks
1/ Claims 1-20 are pending
2/ claim 1 is independent
3/ Application claims foreign priority data of 06/30/2020
4/ claim 3 is cancelled
Response to Arguments
Applicant's arguments filed 08/17/2022 have been fully considered but they are not persuasive. -Applicant argued that the combination doe not disclose:
wherein the processor also finds all available simple network devices, wherein the simple network device only has the second network interface and does not have the first network interface, wherein the processor controls the simple network devices.
Examiner respectfully disagrees:
Wu in ([0056] discloses the Wi-Fi scanning process (finding) is achieved by receiving Wi-Fi Beacon signal in step S601 for identifying the available communication devices (available simple network devices) to be established Wi-Fi link (simple network devices having second network interface (Wi-Fi interface)), and determining the communication devices if located within the Wi-Fi coverage. The idea of Bluetooth scanning process is also similar to the Wi-Fi scanning process. The collection of the Wi-Fi Beacon signals can be executed by communication device with the wireless system package 100 (processor) that corresponds to the device having the processor, communication device, determining all devices Wi-Fi coverage and other small devices using Bluetooth.
Further fig. 6 at S604 discloses the communication device communicates with CP1 (small network device) using bluetooth having bluetooth interface and at S610 discloses the communication device communicates with CP2 (small network device) using Wi-Fi having Wi-Fi interface only. CP2 communicates using only Wi-Fi that corresponds to the small network device only has the second network interface and does not have the first network interface. The communication device having wireless system package 100 (processor) indicated fig. 1A enables communication device communicating using bluetooth interface and Wi-Fi interfaces. But, CP2 communicates with the communication device that have wireless system package 100 (processor) using only Wi-Fi interface.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Britt (US pg. no. 20170171180), further in view of Chakraborty (US pg. no. 20180139086), further in view of Wu (US pg. no. 20160164725).
Regarding claim 1. Britt discloses a network apparatus, comprising: 
a first network interface for connecting to a network service host via a first network protocol to connect to the Internet ([0042] discloses each of the hubs 111 that corresponds to network apparatus may establish a direct connection to the IoT service 120 through WiFi 116 connection (first network interface). The Wi-Fi interface used to connect to internet corresponds to first network interface; fig. 1A discloses WiFi 116 connection is used though WiFi access point (host service device) to internet 220); 
a second network interface for connecting to another network apparatus via a second network protocol ([0044] discloses the master IoT hub 110 (another network apparatus) and one or more slave IoT hubs 111 (network apparatus) may connect over a local network which may be an Ethernet network (second network interface); fig. 1B discloses IOT hub 111 (network apparatus) connects to IOT hub 110 (another network apparatus) through local channel such as Ethernet and BLE) to extend communication to internet 220. The network interface of IOT hub 111 to connect to IOT hub 110 corresponds to second network interface), wherein the first network interface is different from the second network interface ([0042] and [0044] discloses each of the hubs 111 that corresponds to network apparatus may establish a direct connection to the IoT service 120 through WiFi 116 connection (first network interface). Alternatively, or in addition, one of the IoT hubs such as IoT hub 110 (another network apparatus) may act as a “master” hub which provides connectivity and/or local services to all of the other IoT hubs on the user premises 180, such as IoT hub 111 (as indicated by the dotted line connecting IoT hub 110 and IoT hub 111). For example, the master IoT hub 110 may be the only IoT hub to establish a direct connection to the IoT service 120 (via internet)…As such, all communication between the IoT service 120 and the other IoT hubs 111 will flow through the master IoT hub 110; [0044] discloses the master IoT hub 110 and one or more slave IoT hubs 111 may connect over a local network which may be an Ethernet network (second network interface that differs from second network interface)); and 
wherein in the first network mode, the first network is activated for connecting to the Internet and provides a network service for said another network apparatus to connect to the Internet ([0042] and fig 1B discloses each of the hubs 111 that corresponds to network apparatus may establish a direct connection to the IoT service 120 (across internet) through WiFi 116 connection (first network interface) to provide service for IOT devices 101-105 that corresponds to the first network mode), 
wherein in the second network mode, the processor (fig. 1B, 111) seeks the network service from said another network apparatus (fig. 1B 110) to connect to the Internet ([0042] and [0044] discloses alternatively one of the IoT hubs such as IoT hub 110  (another network apparatus) may act as a “master” hub which provides connectivity and/or local services to all of the other IoT hubs (providing network service) on the user premises 180, such as IoT hub 111 (as indicated by the dotted line connecting IoT hub 110 and IoT hub 111). For example, the master IoT hub 110 may be the only IoT hub to establish a direct connection to the IoT service 120…As such, all communication between the IoT service 120 and the other IoT hubs 111 will flow through the master IoT hub 110 that corresponds to second communication mode).
But, Britt does not explicitly disclose:
a processor coupled to the first network interface and the second network interface for determining one from at least a first network mode and a second network mode;
However, in the same field of endeavor, Chakraborty discloses a processor coupled to the first network interface and the second network interface for determining one from at least a first network mode and a second network mode (fig. 3 discloses processor 306 coupled to different network interfaces 304 of terminal device 300 to determine communication mode and switch between interfaces; [0089] discloses  a wireless terminal, is a multi-mode communications device, and a communications failure on a first interface, e.g., a first wireless interface, causes the identified communications device, to switch to a second interface (determining second network mode), e.g., a second wireless interface. In some such embodiments, the first and second interfaces are different type of wireless interfaces. In some such embodiments, the first interface is one of: a WiFi interface, a Bluetooth interface, a BLE interface and a cellular interface, and the second interface is a different one of: a WiFi interface, a Bluetooth interface, a BLE interface and a cellular interface).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Britt with Chakraborty. The modification would allow using different wireless interfaces to connect devices using multiple communication protocols across different networks. The modification would allow protocol agnostic environment to enable multi-mode communication among devices.
But, the combination does not explicitly disclose:
wherein the processor also finds all available simple network devices, wherein the simple network device only has the second network interface and does not have the first network interface, wherein the processor controls the simple network devices;
However, in the same field of endeavor, Wu discloses wherein the processor also finds all available simple network devices, ([0056] discloses the Wi-Fi scanning process (finding) is achieved by receiving Wi-Fi Beacon signal in step S601 for identifying the available communication devices (available simple network devices) to be established Wi-Fi link (simple network devices having second network interface (Wi-Fi interface)), and determining the communication devices if located within the Wi-Fi coverage. The idea of Bluetooth scanning process is also similar to the Wi-Fi scanning process. The collection of the Wi-Fi Beacon signals can be executed by communication device with the wireless system package 100 (processor)) wherein the simple network device only has the second network interface and does not have the first network interface, wherein the processor controls the simple network devices(fig. 6 at S604 discloses the communication device communicates with CP1 (small network device) using bluetooth having bluetooth interface and at S610 discloses the communication device communicates with CP2 (small network device) using Wi-Fi having Wi-Fi interface only. CP2 communicates using only Wi-Fi that corresponds to the small network device only has the second network interface and does not have the first network interface. The communication device having wireless system package 100 indicated fig. 1A that enables communication device communicating using bluetooth interface and Wi-Fi interfaces. But, CP2 communicates with the communication device that have wireless system package 100 (processor) using only Wi-Fi interface; [0056] discloses in the embodiment, the Wi-Fi scanning process is achieved by receiving Wi-Fi Beacon signal in step S601 for identifying the available communication devices to be established Wi-Fi link (finding simple network devices having second network interface (Wi-Fi interface)), and determining the communication devices if located within the Wi-Fi coverage. The collection of the Wi-Fi Beacon signals can be executed by communication device with the wireless system package 100 (device having the processor controlling the Wi-Fi device);

Regarding claim 2. The combination discloses network apparatus of claim 1.
But the combination does not explicitly disclose:
wherein the processor sends a broadcast message via the second network protocol to find available said another network apparatus.  
However, in the same field of endeavor, Wu discloses wherein the processor sends a broadcast message via the second network protocol to find available said another network apparatus (0058] Step S601a: Perform the Wi-Fi scanning process to identify and determine the available Wi-Fi communication devices or connection terminals; [0059] Step S602a: Broadcast an advertising signal by using a Bluetooth service; [0060] Step S604a: Establish the Bluetooth connection link to the first connection terminal CP1 or the second connection terminal CP2).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Wu. The modification would allow identifying devices with corresponding communication protocol to enable effective multimode communication independent of communication protocol type.
Claims 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Britt (US pg. no. 20170171180), Chakraborty (US pg. no. 20180139086), and Wu (US pg. no. 20160164725), further in view of Sato (US pg. no. 20150249753).
Regarding claim 4. The combination discloses network apparatus of claim 1.
But, the combination does not explicitly disclose, wherein if the processor determines that said another network apparatus capable of providing the network service connecting to the Internet, the processor determines switching from the first network mode to the second network mode based on a predetermined rule.  
However, in the same field of endeavor, Sato discloses wherein if the processor determines that said another network apparatus capable of providing the network service connecting to the Internet, the processor determines switching from the first network mode to the second network mode based on a predetermined rule ([0245] discloses the communication device 5 connect to the internet network N via the access point A in the first communication mode such as Wi-Fi (first communication interface of first network) to communicate with the server 3. However, the present invention is not limited to this configuration. For example, at steps S229B to S229F described above, when the communication status in the first communication mode such as Wi-Fi is not favorable for communications of image data (predetermined rule), the communication device 5 may connect to the internet network N via the base station B in the second communication mode such as 3G (second communication interface of second network) to communicate with the server 3. Rule determining favorability to determine changing communication mode corresponds to predetermined rule).
 Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Santo. The modification would allow effectively switching among communication modes to enable effective multi-mode communication channel of multiple interface protocols for effectively communicating data under unfavorable circumstances of different networks. The modification would allow switching among networks to enable effective communication system.
Claims 5 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Britt (US pg. no. 20170171180), Chakraborty (US pg. no. 20180139086), Wu (US pg. no. 20160164725) and Sato (US pg. no. 20150249753), further in view of Paranjpe (US pg. no. 20200221365).
Regarding claim 5. The combination discloses network apparatus of claim 4.
But, the combination does not explicitly disclose:
 wherein the predetermined rule comprises when the processor determines the network service provided by said another network apparatus is higher than the first network interface.  
However, in the same field of endeavor, Paranjpe discloses wherein the predetermined rule comprises when the processor determines the network service provided by said another network apparatus is higher than the first network interface ([0016] discloses the NCO element 204 may also enable setting a rule set to use only one type of network for specific data requests made by a Service and never use the other network for that type of data request. The NCO element 204 may also enable switching priority between Wi-Fi and cellular data network based on RSSI value of the network and/or available network throughput (network service provided is higher), when both networks are available simultaneously and may also enable switching priority between Wi-Fi and cellular data network based on the cost attached by the user to a network, when both networks are available simultaneously).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Paranjpe. The modification would allow interchanging among network interfaces to get the best service out of the network. The modification would allow effective network system where the best network service is used.
Regarding claim 6. The combination discloses network apparatus of claim 4.
But, the combination does not explicitly disclose:
 wherein the predetermined rule comprises when the processor determines the network service provided by said another network apparatus has lower monetary cost than the first network interface.  
However, in the same field of endeavor, Paranjpe discloses wherein the predetermined rule comprises when the processor determines the network service provided by said another network apparatus has lower monetary cost than the first network interface (([0016] discloses the NCO element 204 may also enable setting a rule set to use only one type of network for specific data requests made by a Service and never use the other network for that type of data request. The NCO element 204 may also enable switching priority between Wi-Fi and cellular data network based on RSSI value of the network and/or available network throughput (network service provided is higher), when both networks are available simultaneously and may also enable switching priority between Wi-Fi and cellular data network based on the cost attached by the user to a network, when both networks are available simultaneously).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Paranjpe. The modification would allow interchanging among network interfaces to get the best network service with least cost. The modification would allow effective network system where the best network service with least cost is used.
Claims 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Britt (US pg. no. 20170171180), Chakraborty (US pg. no. 20180139086), Wu (US pg. no. 20160164725) and Sato (US pg. no. 20150249753), further in view of Kim (US pg. no. 20170230236).
Regarding claim 7. The combination discloses network apparatus of claim 4.
But, the combination does not explicitly disclose:
 wherein the predetermined rule comprises that the processor switches from the second network mode to the first network mode when a scene setting is satisfied.
However, in the same field of endeavor, Kim discloses wherein the predetermined rule comprises that the processor switches from the second network mode to the first network mode when a scene setting is satisfied ([0047] discloses the electronic device 100 may change a communication mode from a long term evolution (LTE) mode (e.g., a previously performed communication function) to a Wi-Fi mode e.g., a communication function changed based on a location or the arrival of a specified time (rule determining scene setting is determined)).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Kim. The modification would allow adaptively changing among network interfaces based on conditions changing. The modification would allow availability of continuous network service by adaptively changing communication mode according to changing scenes.
Claims 8 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Britt (US pg. no. 20170171180), Chakraborty (US pg. no. 20180139086), Wu (US pg. no. 20160164725) and Sato (US pg. no. 20150249753), further in view of Melpignano (US pg. no. 20060084417).
Regarding claim 8. The combination discloses network apparatus of claim 4.
But, the combination does not explicitly disclose:
 wherein the predetermined rule comprises that the processor detects a signal quality of the first network interface and compares the signal quality with another signal quality of said another network apparatus.  
However, in the same field of endeavor, Melpignano discloses wherein the predetermined rule comprises that the processor detects a signal quality of the first network interface and compares the signal quality with another signal quality of said another network apparatus ([0018] A switch between said interfaces may be performed by said client device in the event that a stronger or higher priority interface becomes available… [0020] A said network interface selection policy may include consideration of at least one of usage cost, bandwidth availability, received signal strength (that requires comparing signal quality), link quality, link availability, signal-to-noise ratio, power consumption or user intervention. The rule governing the network interface switch based on signal quality corresponds to rule).
Therefore, it would have been obvious to a person having ordinary skill in the art ate the time of the invention was effectively filed to combine the teaching of the combination with Melpignano. The modification would allow adaptively selecting interface with a better capacity for effective multi-modal communication system.
Regarding claim 9. The combination discloses network apparatus of claim 4.
But, the combination does not explicitly disclose, wherein the processor determines a device type of said another network apparatus and determines choosing the first network mode or the second network mode.  
However, in the same field of endeavor, Melpignano. Discloses wherein the processor determines a device type of said another network apparatus and determines choosing the first network mode or the second network mode ([0018] discloses a switch between said interfaces may be performed by said client device in the event that a stronger or higher priority interface becomes available that corresponds to device type).
Therefore, it would have been obvious to a person having ordinary skill in the art ate the time of the invention was effectively filed to combine the teaching of the combination with Melpignano. The modification would allow adaptively selecting interface with a better capacity for effective multi-modal communication system.
Claims 10, 18 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Britt (US pg. no. 20170171180), Chakraborty (US pg. no. 20180139086), and Wu (US pg. no. 20160164725), further in view of Sun (US pg. no. 20180091866).
Regarding claim 10. The combination discloses network apparatus of claim 1.
But, the combination does not explicitly disclose:
 wherein the processor selects a third network mode, wherein in the third network mode, a portion of network traffic is carried via the first network interface and another portion of network traffic is carried via the network service provided by said another network apparatus.  
However, in the same field of endeavor, Sun discloses wherein the processor selects a third network mode, wherein in the third network mode, a portion of network traffic is carried via the first network interface and another portion of network traffic is carried via the network service provided by said another network apparatus ([0026] discloses the data partitioning protocol may designate that a certain portion of the object data is to be transmitted by way of the first network interface while another portion of the object data is to be transmitted by way of the second network interface. In certain implementations, the first and second communication devices may be further communicatively coupled by one or more additional network interfaces parallel to the first and second network interfaces and the data partitioning protocol may further designate that one or more other portions of the object data is to be transmitted by way of the one or more additional network interfaces that corresponds the third communication mode).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Sun. The modification would allow using parallel network interfaces for data partitioning and communication to enable using resources effectively to perform fast data communication to devices.
Regarding claim 18. The combination discloses network apparatus of claim 1.
Sun further discloses, wherein said another network apparatus has another processor, the processor dispatches a portion of processing task to said another processor ([0026] the data partitioning protocol may designate that a certain portion of the object data is to be transmitted by way of the first network interface while another portion of the object data is to be transmitted by way of the second network interface. In certain implementations, the first and second communication devices may be further communicatively coupled by one or more additional network interfaces parallel to the first and second network interfaces and the data partitioning protocol may further designate that one or more other portions of the object data is to be transmitted by way of the one or more additional network interfaces. Any subsequent application of data partitioning by receiving devices corresponds to dispatching portion of subsequent received data and the process processing the data partition corresponds to processor).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Sun. The modification would allow data partitioning and communicating such data to enable using resources effectively to perform fast data communication and processing.
Regarding claim 20. The combination discloses network apparatus of claim 1.
But, the combination does not explicitly disclose: further comprising a manual hardware switch for a user to manually operate the manual hardware switch to disable the first network interface.
However, in the same field of endeavor, Sun discloses further comprising a manual hardware switch for a user to manually operate the manual hardware switch to disable the first network interface ([0231] discloses the user may select a connection mode button (manual hardware) to cycle through the different connection modes. In another example, specific buttons may be provided for each connection type and the user can select a Bluetooth® control (e.g., a button, for example), to enable and disable the Bluetooth® connection).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Sun. The modification would allow adjusting the functionality of network interface manually that would enable manual control of communication modes for effective multi-mode communication system

Claims 11-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Britt (US pg. no. 20170171180), Chakraborty (US pg. no. 20180139086), and Wu (US pg. no. 20160164725), further in view of Magielse (US pg. no. 20200170094).
Regarding claim 11. The combination discloses network apparatus of claim 1.
But, the combination does not explicitly disclose:
wherein the processor translates an external command to a corresponding control message to said another network apparatus to control said another network apparatus.  
However, in the same field of endeavor, Magielse discloses wherein the processor translates an external command to a corresponding control message to said another network apparatus to control said another network apparatus ([0068] discloses the bridge 11 uses the grouping of FIG. 6 to convert the received lower-level commands (external command) to different lower-level commands (translating) and transmits the different lower-level commands (different control messages) to the lights 21 to 25
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Magielse. The modification would allow interactive user device control using external commands to enable effective IoT devices utilization and user satisfaction.
Regarding claim 12. The combination discloses network apparatus of claim 11.
But, the combination does not explicitly disclose:
 wherein there are multiple said another network apparatuses, the processor generates different control messages respectively to different said another network apparatuses according to one external command.  
However, Magielse discloses wherein there are multiple said another network apparatuses, the processor generates different control messages respectively to different said another network apparatuses according to one external command ([0068] discloses the bridge 11 uses the grouping of FIG. 6 to convert the received lower-level commands (external command) to different lower-level commands and transmits the different lower-level commands (different control messages) to the lights 21 to 25).
Therefore, it would have been obvious to a person having ordinary skill in the art ate the time of the invention was effectively filed to combine the teaching of the combination with Magielse. The modification would allow controlling different devices with a single command. The modification would allow transmitting a single command to control different types of devices that would allow cumbersome device control that creates increased user satisfaction.
Regarding claim 13. The combination discloses network apparatus of claim 1.
But, the combination does not explicitly disclose:
 further comprising a light source, wherein the processor controls the light source according to an external command received from an external device.  
However, in the same field of endeavor, Magielse discloses wherein the processor controls the light source according to an external command received from an external device ([0068] discloses the bridge 11 uses the grouping of FIG. 6 to convert the received lower-level commands (external command) to different lower-level commands and transmits the different lower-level commands (different control messages) to the lights 21 to 25 (light sources)).
Therefore, it would have been obvious to a person having ordinary skill in the art ate the time of the invention was effectively filed to combine the teaching of the combination with Magielse. The modification would allow controlling different devices with a single command. Utilizing and transmitting a single command to control light sources that would allow efficient interaction and ease of using smart devices that creates increased user satisfaction.
Regarding claim 14. The combination discloses network apparatus of claim 13.
Britt discloses wherein said another network apparatus also has another light source, and the processor controls the light source and said another light source based on the external command ([00720 discloses if connected via the IoT service 120, the user's selections may be forwarded from the IoT service 120 to the IoT hub 110 which will then control the equipment via the control logic 412; fig. 1B discloses the IOT hub 110 or 110 controls IOT devices based commands (user input)).  
Claims 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Britt (US pg. no. 20170171180), Chakraborty (US pg. no. 20180139086), and Wu (US pg. no. 20160164725) further in view of Kown (EP2587831).
Regarding claim 15. The combination discloses network apparatus of claim 1.
But, the combination does not explicitly disclose:
wherein the processor receives an external command to switch between the first network mode and the second network mode.  
However, in the same field of endeavor, Kwon discloses wherein the processor receives an external command to switch between the first network mode and the second network mode ([0078] In operation 801, receive a user request (external command) for a change in network settings between the first and second network interfaces 20 and 30 (first and second network mode) defined in the routing table and the network 2, 3, or 4).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Kown. The modification would allow flexibly selecting suitable communication interface for effective multi-mode communication.
Claims 16 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Britt (US pg. no. 20170171180), Chakraborty (US pg. no. 20180139086) and Wu (US pg. no. 20160164725), further in view of Benson (US pg. no. 20150257008).
Regarding claim 16. The combination discloses network apparatus of claim 1.
But, the combination does not explicitly disclose:
wherein the processor provides a user interface for a user to configure password data for the first network interface to connect to the Internet.  
However, in the same field of endeavor, Benson discloses wherein the processor provides a user interface for a user to configure password data for the first network interface to connect to the Internet ([0136] discloses the local network configuration engine 534 operates to generate a user interface for a user to configure the SSID, passphrase (password), and security mode of the local network interface 532. In at least some other embodiments, the local network configuration engine 534 operates to allow a user to configure the Bluetooth device name or address and a personal identification number (PIN) code).  

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Benson. The modification would allow a secured multimodal system where security and identifier features are easily configured and assigned through user input.
Regarding claim 17. The combination discloses network apparatus of claim 16.
	Benson further disclose, wherein the password data are transmitted to said another network apparatus for said another network apparatus to connect to the network service host directly (0090] At operation 286, the network communication device 214 (other network apparatus) receives the local network access information 117  (password) from the server computing device 104; [0092] At operation 290, the network communication engine 216 attempts to connect to the network 110 through the local network access device 108  (network service host) using the local network access information 117 that was received).
Claims 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Britt (US pg. no. 20170171180), Chakraborty (US pg. no. 20180139086),and Wu (US pg. no. 20160164725), further in view of Chiu (US pg. no. 20190205281).
Regarding claim 19. The combination discloses network apparatus of claim 1.
But, the combination does not explicitly disclose:
 wherein the process disables the first network interface after receiving a setting data via the first network interface.  
However, in the same field of endeavor, Chiu discloses wherein the process disables the first network interface after receiving a setting data via the first network interface ([0040] discloses the communication select-switch 240 sends a disable (deactivate) or enable command (setting data) to the communication interface 220 (first network interface) to disable or enable the communication interface).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Chiu. The modification would allow adjusting the functionality of network interface through command that would enable remote control of communication modes for effective multi-mode communication system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US pg. no. 20210243047
      US pg. no. 20190128551
     US pg. no. 20180183898
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MESSERET F GEBRE/Examiner, Art Unit 2445

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445